              Case 3:17-cv-05013-RBL Document 257 Filed 07/10/20 Page 1 of 2



 1                                                     HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        STEVEN DARBY MCDONALD,                          CASE NO. C17-5013RBL
 9
                               Plaintiff,               ORDER
10               v.

11      KENNETH B LAUREN, et al.,

12                             Defendants.

13

14          THIS MATTER is before the Court following the Ninth Circuit’s Memorandum [Dkt. #

15   255] and Mandate [Dkt. # 256], affirming this Court’s Orders [Dkt. #s 231 and 237] adopting

16   Magistrate Judge Christel’s Report and Recommendation [Dkt. # 223] and denying Plaintiff

17   McDonald’s Motion for a Preliminary Injunction [Dkt. # 99] and his Motion to Modify Judge

18   Christel’s Order [Dkt. # 215].

19          This Court deferred [see Dkt. # 251] ruling on Magistrate Judge Christel’s subsequent

20   Report and Recommendation [Dkt. # 247] and McDonald’s Objections to it [Dkt. # 249],

21   pending the resolution of McDonald’s appeal. That R&R recommended that the Court GRANT

22   Defendant’s Summary Judgment Motion [Dkt. # 177] and dismiss the case with prejudce. The

23   R&R is now ripe for resolution.

24


     ORDER - 1
              Case 3:17-cv-05013-RBL Document 257 Filed 07/10/20 Page 2 of 2



 1          1.      Judge Christel’s Report and Recommendation is ADOPTED;

 2          2.      Defendants’ Motion for Summary Judgment is GRANTED and McDonald’s

 3   claims against them are DISMISSED with prejudice;

 4          3.      Plaintiff McDonald’s in forma pauperis status is REVOKED in the event of any

 5   appeal of this Order, for the reasons articulated in the R&R.

 6          4.      All other pending motions (including McDonald’s Motion to Compel Legal

 7   Materials and Meet Deadlines and Pleading Standards [Dkt. # 250]) are DENIED AS MOOT.

 8   The matter is closed.

 9          IT IS SO ORDERED.

10          Dated this 10th day of July, 2020.

11

12                                                        A
                                                          Ronald B. Leighton
13                                                        United States District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
